﻿The thirty-eighth session of the General Assembly was concluded only a few days ago, under the distinguished presidency of Mr. Jorge Illueca, of Panama, to whom, on behalf of the delegation of the Niger, I should like to pay a most sincere tribute for the dedication and skill with which he discharged his responsibilities, despite the constraints and numerous problems he encountered due to the high position he occupies in his country.
190.	The unanimous will of this prestigious Assembly has given you, my dear brother Lusaka, the heavy responsibility of guiding the work of the thirty-ninth session. That choice does honour to you and your country, Zambia, and to our continent, Africa. We welcome that choice and wish to congratulate you most warmly.
191.	I personally have had the great privilege of knowing you, Sir, for a long time here at the United Nations. Indeed, I have known you as a brother in our struggle, and I have been able to appreciate your great capacity for work and your deep knowledge of the functioning of the Organization. Humanism has characterized all your actions and the wisdom of each of your acts. It is by no means fortuitous that since 1979 you have been presiding over the United Nations Council for Namibia, which certainly would have carried out its historic task long ago if the manoeuvres and delaying tactics of those responsible for making decisions in the world had not time and again blocked your initiatives and your efforts. It is our hope that your spiritual and intellectual qualities will enable you successfully to carry out the new task entrusted to you. You may count on the constant support of my country's delegation.
192.	I should like also, on behalf of President Seyni Kountche and the Government of the Niger, to convey to the Secretary-General our great appreciation of his tireless and diverse efforts in the service of the world since his election as head of the Organization. When he took office he devoted much study to the strengthening and renewal of the United Nations, and he has taken numerous initiatives since then; all of this deserves our appreciation and our support.
193.	I wish finally to express to the State of Brunei Darussalam—which it has already been our great pleasure to welcome to membership of the Organization of the Islamic Conference last January at Casablanca—the warm congratulations of the Government and the people of the Niger on its admission to the United Nations.
194.	The evaluation of the international situation given here at the thirty-eighth session on behalf of the Government of the Niger was not an optimistic one. The events we have already deplored and others that have occurred since that time have unfortunately not dispelled our apprehensions.
195.	For years, the collective attention of the nations and Governments represented in this Hall has been focused on the continuing deterioration of the international situation and on its potential dangers for us all. But as though this were inevitable— which makes one despair of human nature—the situation seems to continue to deteriorate day by day, despite the considerable means at our disposal to establish the conditions for a better life on earth and to resolve all the problems facing today's world.
196.	In South Africa, violence continues, and when I speak of violence I am not referring to the glorious spirit of revolt which increasingly rouses and encourages the blacks: I am referring to the savage, blind, continuous oppression which the whites of that country impose daily on those blacks, martyred by a despicable system which they are determined to combat and destroy. We in the Niger have been consistent on this issue, and we shall not change. As long as apartheid continues to humiliate and dehumanize our brothers, and as long as the white minority, with stupid stubbornness and perverse selfishness, continues to cling to this racist hydra, which holds it up to ridicule and makes it an international outlaw, we shall continue to fight this regime and shall refuse it any recognition as a part of mankind.
197.	Similarly, the question of Namibia continues to be one of high priority for the United Nations. We have waited long, and we had long hoped that, thanks to efforts throughout the world, and particularly in the Security Council, this Territory, which is illegally occupied by South Africa, would achieve independence before 1984. Unfortunately, our faint warnings and the complacency which many of us have shown towards the minority racist regime of Pretoria have made it impossible thus far to attain that result. Today, the chances for success in achieving a negotiated settlement seem to be slimmer than ever. Therefore, the international community must react more firmly to South Africa's constant refusal to cooperate with the United Nations with a view to implementing Security Council resolution 435 (1978).
198.	I wish to reaffirm the Niger's active support for SWAPO, the sole authentic representative of the Namibian people, and for the national liberation movements of South Africa. We also assure the frontline States of our commitment to them. We express the hope that no respite will be given to the minority racist regime of Pretoria and that Africa, and the entire international community, will remain resolutely united in the face of South Africa's racist, colonial defiance.
199.	But it is not only southern Africa which is a source of concern to the world today: in the Horn of Africa, instability has become endemic and has resulted in numbers of refugees never before seen by our continent. Peace there is exceedingly precarious, and war and famine have wrought ravages of which only the indifference of the media allows the broad masses to be unaware. To be sure, solutions have been sought, but these have apparently not been commensurate with the seriousness of the situation and the growing magnitude of events. The United Nations could still do more, and that is why we urge it to act vigorously.
200.	In Chad—plunged into gloom and nearly destroyed by an excessively long and murderous war—we must say that we begin to see a glimmer of hope in the comparative normalization, over a period of something more than two years, of the economic and social life of that country. The recent announcement of the withdrawal of foreign forces stationed on the territory of Chad gives rise to new optimism—to the extent, and only to the extent, that the commitments undertaken by the parties concerned are scrupulously observed, that any impulses to return in one or another guise are blocked or avoided, and that neither the territorial integrity nor the sovereignty of this fraternal country are compromised or crushed in the course of this operation. We have always said and reiterated that, in our view, the solution to the problem of Chad is a matter for our brothers in Chad alone, free from all expansionist, annexationist, ideological and colonialist designs. Today, more than ever, we maintain that position.
201.	With regard to Western Sahara, we cannot but deplore the damage done to the OAU by this question, on which Africa has laboured so long at councils of ministers and at summit conferences, out of which the mere mention outside of such meetings gives rise only to delays and confusion. We in the Niger take it as given that the right of the Saharan people to self-determination must be respected and that the full implementation of the resolution AHG/Res. 104 (XIX), adopted by the Assembly of Heads of State and Government of the Organization of African Unity at its nineteenth ordinary session, held at Addis Ababa in June 1983—in favour of which my country voted unreservedly and without any ulterior motives—must constitute a decisive step in the right direction,
202.	Since you too, Mr. President, are an African brother, this may be the place to express our regret that in a continent such as ours, where the structural weakness of our States should in the normal course of events strengthen our collective devotion to the ideals of dialogue, tolerance and peace, a mere transitory disagreement on one question or another should paralyse us and eclipse our greatest achievements and the joint efforts we should be making to help each other rehabilitate ourselves after centuries of foreign domination. What a catastrophe for mankind and for the world it would be if, for lack of consensus—on the question of disarmament, for example—the next General Assembly session should be adjourned or jeopardized
203.	Therefore, the Niger here appeals to Africa to do all in its power to save its prestige and its place in the world by saving the OAU, that is, by fulfilling its duties of cohesion, solidarity and unity.
204.	Despite the constant preoccupation by the United Nations with the establishment of a stable order in the Middle East, and despite all the efforts that have been made to that end by each of our States, the situation in that part of the world remains explosive. Israel persists in occupying Arab territory and carrying out acts of aggression and sabotage against its neighbours. The Palestinian people is still waiting for the international community to redress the injustice from which it has suffered for many years now and to ensure thereby the recovery of its inalienable national rights.
205.	The establishment of a just and lasting peace in the Middle East is an obligation of the United Nations and is in keeping with the vital interests of world peace, Therefore, it is indispensable that we continue to seek, under the auspices of the Organization, the beginning of an active process of negotiations in order to achieve a comprehensive, just and lasting solution to the Middle East crisis. And this is an appropriate time to stress that, to be just and lasting, the peace we are seeking must be based on the following principles, which have already been repeated time and again: the inadmissibility of the occupation of territory by force, and hence Israel's unconditional withdrawal from all the occupied Arab territories, including Jerusalem; recognition of the Palestinian people's right to return, to self-determination and to the establishment of an independent and sovereign State in its homeland, Palestine, under the leadership of the PLO; and, finally, the Ml and total participation of the PLO in any peace process.
206. At this stage, I would assure the martyred Palestinian people and battered Lebanon, as well as all the brother Arab countries of the battlefield, of the unswerving and active support of the Government till people of the Niger. The Niger, as is wed known, spares no effort to ensure the triumph of justice and right in that part of the world.
207. When speaking of peace, how can we forget the war that has been raging for four years now between Iran and Iraq? The great loss of human life and the considerable material damage caused by this war to both sides and the disturbances it has created in international maritime navigation, and hence in international trade, call for energetic action by the community of nations to put an urgent end to hostilities. The efforts undertaken to that end are highly commendable, and they must be encouraged and stepped up. I have in mind particularly the efforts undertaken in the framework of the Islamic Peace Committee, those initiated within the framework of the Movement of Non-Aligned Countries and the initiatives of the Security Council and the Secretary-General.
208.	We note also, with great anguish and concern, other hotbeds of tension, particularly in Afghanistan and Kampuchea, two independent and sovereign countries, Members of the United Nations and members of the Movement of Non-Aligned Countries, that have been struggling for many years now against foreign occupation. The Niger calls for the speedy implementation of the relevant General Assembly resolutions, which call, in particular, for the withdrawal of foreign troops from the territories of those two countries and for respect for their independence and their status as non-aligned States.
209.	I have in mind also the Korean peninsula, a hotbed of great tension, which today is divided as a result of the vicissitudes of history, but whose people aspire to national reunification. In the spirit of the South-North Joint Communique of 4 July 1972, we encourage and support the efforts to achieve a peaceful and negotiated solution to this problem.
210.	To sum up, everywhere in the world our action must be designed to encourage and systematize recourse to peaceful means for the settlement of disputes between States and to cultivate patiently and staunchly the spirit of detente and peaceful coexistence among all nations. That is one of the most reliable ways of making an effective contribution to the achievement of peace in the world, the highest aspiration of the peoples we represent.
211.	Along with these many conflict situations, the world is also facing a severe economic crisis, which has had adverse effects on all our countries, particularly the developing ones. The drop in the prices of primary commodities, the decrease in development aid, the difficulties of access to international capital markets, the generalized monetary disorder caused, in particular, by the rampaging dollar, the high interest rates, the dizzying rise of public debt servicing, and the increase of protectionism have created an untenable situation in many developing countries.
212.	The indicators in this regard are alarming. In 1981 the gross national product of the developing countries, taken as a whole, increased to only 1.5 per cent. In 1982 this rate fell still further. The per capita growth rate was therefore negative. Today the total foreign debt of those countries is more than $900 billion. The prices of their primary commodities, on the exporting of which many of them still depend, have fallen, In real value, to the lowest level since 1945, Thus, according to statistics famished by UNCTAD, in 1981 and 1982 the non-oil-exporting developing countries cost $34 billion as a result of the deterioration of their terms of exchange. Today the figure is probably close to $70 billion or $80 billion.
213.	The situation of the African countries, on which I should like to dwell, is even more drastic. The years 1982 and 1983 were, as noted by experts of the Economic Commission for Africa, years of crisis for the African continent. Global production of goods and services was in a state of stagnation in 1982 and, contrary to forecasts, the growth rate for 1983 was very low; it was estimated at only 0.2 per cent as compared to 1982. Hence, since 1980, there has been a continued decrease, in absolute terms, of about 10 per cent per year in the per capita production in our continent.
214.	The significant drop in their rates of exchange, together with other factors linked to the international markets, has slowed down or stopped the process of development in many African countries, whose ability to meet their investment needs has considerably decreased. It is no exaggeration to say that many of our countries now work solely to pay their debts, to survive or to try to manage their meagre gains. At the same time, the food situation of the continent has dangerously deteriorated not only because of the low level of agricultural production and discouraging problems in the rural areas, but also because of the unceasing drought besetting entire regions, particularly the Sahel. Thus, the food situation remains precarious in at least 24 African countries stricken by draught.
215.	The Secretary-General, who visited the countries of the Sahel last January, brought back most useful information on the effects of the drought on human beings, on cattle and on the ecosystem. While he noted that after the terrible drought of the years 1970-1973, which caused considerable damage to the Sahel as a whole, commendable efforts had been made by the Governments of the countries concerned to replenish their decimated livestock and to lay down a real agricultural policy both at the national and the regional levels, he also had to note that those countries have not really pained anything yet; the paucity of their gains is quite obvious, not only because of climatic disasters and the adverse effects of desertification, but also because of the present serious international situation, which makes any real continuity in the majority of their development programmes impossible.
216.	We are grateful to him for the attention he has given to our problems and in particular for the structures he decided to set up immediately both here and at Nairobi in order to follow developments in the situation in Africa. However, we know that the scope of the situation goes beyond his efforts and the means currently available to the United Nations family, whose resources are dwindling and drying up.
217.	What we need is a global effort that requires the organization of a dynamic chain of international solidarity to assist the millions of men, women and children threatened by hunger, thirst, disease and death. We must also give these States the means to assume their duty of participating in the maintenance of balance in societies and world peace. Continuing to ignore their present difficulties could lead to explosive situations which would then have to be settled by perhaps asking the world to come together as a matter of emergency to assess and redress the damage caused by its own selfishness and uncaring attitude. Africa is indeed an integral part of this planet. We must not be indifferent to its current difficulties and deficiencies.
2I8. After all, this great and beautiful continent cannot be considered indefinitely as a continent of famine and hunger, of disasters and victims, of poverty and the poor, of incurable suffering and unremitting problems. After having been the cradle of mankind, it is still capable of great fruitfulness, which will one day undoubtedly benefit all peoples and all nations.
219. It is therefore high time to act resolutely to stop the continuing fragmentation of the world economy and to cure those ills from which the most disadvantaged countries suffer. Any salutary action implies greater justice in trade relations, stabilization of the prices of raw materials, judicious monetary reform, a courageous solution to the debt problem of the third world, increased development aid—in brief, the search for ways and means to achieve the establishment of a new international economic order.
220.	In May 1980, during a seminar organized here jointly by UNITAR, the Centre for Economic and Social Studies in the Third World and the Club of Rome, I stressed that "... the violations of the dignity of man that arise from unjust poverty and destitution and the intense feelings of frustration that come from the wrongful distribution of the wealth of the earth intensify dissension among peoples and lead to confrontation and war between nations".
221.	We must put an end to this state of affairs if we really wish to contribute to harmony among men and to give a gathering such as ours the greatest meaning and effect possible on the course of the world and full credibility in the eyes of all the men, women and children who are waiting expectantly— they know not for what—but who are nevertheless waiting.
222.	President Seyni Kountche would have come here personally and in his capacity as acting Chairman of the Permanent Inter-State Committee on Drought Control in the Sahel [CILSS] had not the most catastrophic harvests the Niger has ever known obliged him to remain with his people to share their concerns, calm their fears and actively consider with them the measures to be implemented in order to save our herdsmen and our brave peasants, who are the victims of a combination of unfortunate factors and who have been deprived of the harvests they justly expected from their hard work. On his behalf and on behalf of all the CILSS countries, it is therefore my pressing duty to remind all Governments and institutions represented here that they must act in solidarity with regard to this situation.
